Citation Nr: 0512915	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a rupture 
of the right Achilles tendon.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel

INTRODUCTION

The veteran served on active duty from May 1946 to June 1972.

This appeal comes before the Board of Veterans' Appeals (the 
Board) from a November 2002 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 2003, the veteran testified at a hearing 
before a Decision Review Officer of the RO.  In March 2005, 
the veteran testified at a hearing before the Board that was 
held at the RO.


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all relevant evidence necessary for an 
equitable disposition has been obtained.

2.  The veteran injured his right Achilles tendon in 1962, 
while in service.

3.  The veteran re-ruptured his right Achilles tendon in 
November 2000.

4.  The veteran's current residuals of a rupture of the right 
Achilles tendon are related to an in-service injury to his 
right Achilles tendon.


CONCLUSION OF LAW

Current residuals of a rupture of the right Achilles tendon 
were incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA has satisfied all duties 
to notify and assist the appellant under.  38 U.S.C.A. §§ 
5103, 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  In 
light of the disposition of this appeal below, any defects in 
the notices or assistance provided to the veteran have been 
harmless.  See Mayfield v. Nicholson, __ Vet. App. __, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  Nevertheless, VA has 
substantially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim; this notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Any defect with regard to 
the timing or content of the notices to the veteran has been 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield, supra.  Thus, VA has satisfied its "duty to 
notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran and has provided the veteran with an examination.  
Thus, VA has complied with all duties to assist the veteran 
in securing relevant evidence.  

The Board now turns to the merits of the veteran's case.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  Service connection for certain listed 
presumptive disorders may be presumed if the disorder became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Ibid.

The Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 3.102 (2004).

The veteran's service medical records show at a March 1971 
pre-retirement examination, the veteran was noted to have 
slight elevation of the Achilles tendon secondary to injury.  
At the two hearings and in his pleadings, the veteran 
explained that he had injured his Achilles tendon previously 
in approximately 1962 and had been treated without surgery.  
Even though he is a layperson, the veteran is competent to 
report his experiences, such as having his ankle give way and 
receiving treatment such as tape wraps and hot water soaks, 
and readily observable symptoms, such as pain in the back of 
his ankle or his heel.  Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994).  The Board has had the opportunity to assess the 
veteran's testimony about the in-service injury, and the 
Board finds the veteran's demeanor, statements, and behavior 
to be strong indicators of credibility.  See Owens, supra.  
Thus, the Board finds that the evidence shows that the 
veteran suffered an injury to his Achilles tendon during his 
active service.  

In addition, there is evidence of a current disability.  
Private medical records show that the veteran ruptured his 
right Achilles tendon in November 2000.  In August 2003, C. 
Z., M.D. (Dr. Z.), diagnosed right chronic Achilles tendon 
rupture.  At a March 2003 VA examination, the examiner 
diagnosed a healed partial tear of the Achilles tendon with 
some loss of power.  Additionally, in March 2005, a private 
podiatrist recommended a right lower extremity ankle-foot 
orthosis due to foot drop secondary to the Achilles tendon 
rupture (as well as a left foot orthotic due to tibialis 
anterior tendinitis that the veteran was developing secondary 
to gait change compensation, see 38 C.F.R. § 3.310 (2004) 
(regarding secondary service connection).  Regardless of the 
precise wording of how the veteran's current residuals of a 
right Achilles tendon rupture are diagnosed, it is clear that 
the veteran satisfies the initial criteria of having a 
current disability.  

Finally, there is evidence relating the veteran's Achilles 
tendon injury in service to his current disability.  In an 
August 2003 statement, Dr. Z. opined that the veteran's prior 
injury in service would be a predisposing factor for re-
rupture of his Achilles tendon that occurred in 2000.  Dr. Z. 
explained that patients with closed treatment of Achilles 
tendon ruptures were susceptible to re-rupture.  The 
percentage was 5 to 10 percent, which is much higher than in 
the general population.  Although Dr. Z. did not specifically 
state that the veteran's in-service injury to his right 
Achilles tendon was "at least as likely as not" the cause 
of the veteran's Achilles injury in 2000, the "use of 
cautious language does not always express inconclusiveness in 
a doctor's opinion on etiology."  Lee v. Brown, 10 Vet. 
App. 336, 339 (1997).  "[A]n etiological opinion should be 
viewed in its full context, and not characterized solely by 
the medical professional's choice of words."  Id.  In this 
case, Dr. Z. specifically noted that he was addressing the 
etiology of the veteran's current residuals of a rupture of 
the Achilles tendon.  In this context, Dr. Z.'s response was 
an affirmative conclusion relating the veteran's current 
Achilles tendon residuals to the injury in service.  
Accordingly, the evidence supports the veteran's claim of 
entitlement to service connection for residuals of a rupture 
of the Achilles tendon.

The Board notes that the examiner who conducted a March 2003 
VA joints examination opined that the veteran's current right 
ankle condition was not likely to be related to the in-
service injury.  Although the VA examiner had the benefit of 
reviewing the veteran's claims folder, the examiner provided 
no rationale to support that bare conclusory opinion.  (Also, 
the 2003 VA examination was not entirely accurate; the 
examiner stated that service connection had been established 
for the right ankle, which was not correct.)  Unlike Dr. Z., 
the VA examiner did not address the likelihood that the 
veteran's injury in service made him susceptible to re-
injury.  Although Dr. Z. did not review the veteran's claims 
folder, the history taken by Dr. Z. upon his examination of 
the veteran essentially comports with the evidence of record.  
Resolving any doubt in the veteran's favor, the evidence 
shows that the veteran's current residuals of a rupture of 
the right Achilles tendon were incurred during service.  See 
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for residuals of a rupture of the right 
Achilles tendon is granted.


	                        
____________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


